Citation Nr: 1024186	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to May 6, 2005, for 
service connection of depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1971 to January 1977.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for depression, rated 70 percent disabling 
effective from May 6, 2005.

The Veteran testified at an April 2010 personal hearing held 
before the undersigned Veterans Law Judge at the Nashville, 
Tennessee, RO.  A transcript of that hearing is associated 
with the claims file.

Although the Veteran has raised the question of clear and 
unmistakable error in a prior VA decision, it is not 
necessary to consider those allegations in light of the 
discussion below; there is no final decision regarding 
depression which can be in error.


FINDING OF FACT

The claim of service connection for depression granted by the 
RO in an October 2006 rating decision was received by VA on 
March 29, 2002.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date of 
March 29, 2002, for service connection of depression have 
been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the 
benefit sought on appeal.  Any error committed with respect 
to either the duty to notify or the duty to assist was 
harmless and will not be further discussed.  

II.  Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 
3.400(b).  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. 
§§ 3.1(p); 3.155.

Here, the Veteran filed a claim for service connection on 
March 29, 2002.  Although he stated that he was seeking 
service connection for posttraumatic stress disorder (PTSD), 
he also reported as part of his constellation of symptoms 
"depression."  When a Veteran, who is a lay person, files a 
claim for a specific psychiatric disability, VA must consider 
entitlement to service connection for any and all currently 
diagnosed psychiatric disabilities.  The Veteran is typically 
not competent to self-diagnose his illness, and a liberal 
reading of any claim requires VA to include other diagnoses 
in the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The RO should have reasonably inferred claims of service 
connection for all possible acquired psychiatric 
disabilities, particularly in light of the evidence of record 
showing both in-service and current reports of depression.

The March 29, 2002, filing was a claim for service connection 
for depression.

In a February 2003 rating decision, the RO denied service 
connection for PTSD on the basis that there was no showing of 
a verified in-service stressor.  There was no consideration 
of service connection for depression or any other psychiatric 
disability, nor did the decision discuss the possibility of 
service connection based on in-service manifestations or 
diagnosis.  The Court of Appeals for Veterans Claims has held 
that, for a claim to be deemed denied, there must be a 
recognition of the substance of the claim in a decision, from 
which the claimant could reasonably deduce that the claim had 
been adjudicated, or an explicit subsequent adjudication of a 
claim for the same disability.  Ingram v. Nicholson, 21 Vet. 
App. 232 (2007) (per curiam).  Nothing in the February 2003 
rating decision would have signaled to the Veteran that 
additional claims were considered denied; the decision 
focused narrowly on PTSD and a discussion of an element 
unique to that claim.  Service connection for depression 
cannot therefore be "deemed denied," and the claim was 
clearly not formally adjudicated at the same time as PTSD.

The claim of service connection for depression was first 
considered in a November 2005 rating decision, when it was 
formally denied.  The Veteran submitted additional evidence, 
and the claim was reconsidered in June 2006, when service 
connection was again denied.   The RO reconsidered the claim 
a final time in October 2006; service connection for 
depression was granted in that decision.

The record is clear.  A claim of service connection for 
depression was filed on March 29, 2002.  That claim remained 
unadjudicated until November 2005.  The Veteran then 
continually prosecuted his claim through the grant of 
benefits in the October 2006 rating decision.

As this claim was not received within one year of the 
Veteran's January 1977 separation from service, the effective 
date of the grant of service connection for depression is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 C.F.R. § 3.400.  The claim was 
received on March 29, 2002, while the medical evidence of 
record shows the Veteran was being treated for depression by 
at least May 2000.  A September 2006 VA examiner has opined 
that the current depression is a continuation of his in-
service symptoms.  His factual entitlement to the benefit 
sought therefore arose by at least May 2000.  As March 29, 
2002, is the later of the possible effective dates, it must 
be selected as the correct date of service connection for 
depression.

Accordingly, an effective date prior to May 6, 2005 is 
warranted.


ORDER

An earlier effective date of March 29, 2002, for service 
connection of depression is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


